Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended and claim 2 has been newly added. Currently claims 1-2 are under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norio, JPH11245169A in view of Kajiyama , US7677955.
Regarding Claim 1, Norio discloses an annular base having a mounting surface to be mounted on the distal end of the spindle (Fig 1c ); and a plurality of segment grindstones that are fixedly attached annularly to a surface opposite to the mounting surface of the annular base ,each of the segment grindstones being equidistantly spaced apart from each other (Fig 1c segments 2), wherein the annular base has a plurality of slits, each of the slits representing a gap that is formed between two adjacent segment grindstones and that is extended toward a side of the annular base such that the slit has a width of the gap. (slits 3 , Fig 1b and c)

    PNG
    media_image1.png
    453
    1140
    media_image1.png
    Greyscale

However, Norio does not disclose each of the segment grindstones having a continuous grinding surface opposite a surface attached to the annular base.
Kajiyama teaches a grinding device having a plurality of grindstone segments 341 having a continuous grinding surface opposite a surface attached to the annular base. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified each of the segments disclosed by Norio to have further incorporated each of the segment grindstones having a continuous grinding surface opposite a surface attached to the annular base as taught by Kajiyama in order to provide further surface contact between the workpiece and the abrasives for increased surface polishing. 
Regarding claim 2, Norio in view of Kajiyama discloses each and every limitation set forth in claim 1. Furthermore, Kajiyama teaches the annular base has an inclined surface extending from the mounting surface to the surface opposite to the mounting surface, and further includes a plurality of grinding water supply ports formed on the inclined surface and configured to supply grinding water therethrough. (conduit system associated with portion 342 , Fig 2 and  the annular base has an inclined surface Fig 3 ) Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further incorporated an annular base with inclined surface and a plurality of grinding water supply ports as taught by Kajiyama in order to providing directional spot cooling during operation of the grinding segments. 
Response to Arguments
Applicant’s arguments, see pages 3-4, filed 11/18/22, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Norio, JPH11245169A in view of Kajiyama , US7677955.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723